         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JUAN JIMENEZ,

                      Plaintiff,                Case No. 1:19-cv-00504-BLW

 vs.                                            INITIAL REVIEW ORDER BY
                                                SCREENING JUDGE
 SERGEANT MILLER and WARDEN
 CHRISTENSEN, et al.,

                      Defendants.



        The Complaint of Plaintiff Juan Jimenez was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. (Dkts. 2, 1.) A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. After reviewing

the Complaint, the Court has determined that Plaintiff will be permitted to proceed in

part.

                                   REVIEW OF COMPLAINT

   1. Factual Allegations

        On or about December 12, 2018, Defendants Sergeant Miller and Warden

Christensen allegedly placed Plaintiff in danger by putting him in the same cell with an

active gang member who had a documented history of a grudge and an assault against

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 2 of 13




Plaintiff. The gang member assaulted Plaintiff, causing him mouth lacerations, shoulder

damage, and psychological and emotional injury.

       Plaintiff asserts federal civil rights and state law negligence claims. He seeks

monetary damages and injunctive relief.

   2. Standard of Law

       Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial

plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

       In short, Rule 8 “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678. Bare allegations that amount to merely a

restatement of the elements of a cause of action, without adequate factual support, are not

enough to withstand a Federal Rule of Civil Procedure 12(b)(6) challenge for dismissal

for failure to state a claim upon which relief can be granted. See id.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
            Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 3 of 13




          Federal Rule of Civil Procedure 8 applies to all pleadings filed in the federal court.

In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen all

pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B).

          The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory, under the Iqbal/Twombly standard.

          The critical inquiry is whether a constitutional claim, however inartfully pleaded,

has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

Cir. 1989). Rule 12(b)(6) authority to dismiss claims as explained in Jackson was

expanded by the PLRA, giving courts power to dismiss deficient claims sua sponte, either

before or after opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130

(9th Cir. 2000). Under the PLRA, the Court retains screening authority to dismiss claims

“at any time” during the litigation, regardless of fee payment. 28 U.S.C. § 1915(e)(2)(B).

          Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 4 of 13




Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the Amendments of the United States

Constitution.

        The Eighth Amendment to the United States Constitution protects prisoners

against cruel and unusual punishment. To state a claim under the Eighth Amendment,

Plaintiff must provide facts showing that he is “incarcerated under conditions posing a

substantial risk of serious harm,” or that he has been deprived of “the minimal civilized

measure of life’s necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal quotation marks omitted).

       Plaintiff must also allege facts showing that Defendants were deliberately

indifferent to his needs. “[D]eliberate indifference entails something more than mere

negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Id. at 835. To exhibit

deliberate indifference, a prison official “must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 837.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under the Eighth

Amendment through § 1983. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986).

“Having incarcerated persons with demonstrated proclivities for antisocial criminal, and

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
           Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 5 of 13




often violent, conduct, having stripped them of virtually every means of self-protection

and foreclosed their access to outside aid, the government and its officials are not free to

let the state of nature take its course.” Farmer, 511 U.S. at 833 (internal quotation marks,

citation, and alterations omitted). Although even an obvious danger does not result in

liability if the official is not subjectively aware of it, a prison official cannot “escape

liability for deliberate indifference by showing that, while he was aware of an obvious,

substantial risk to inmate safety, he did not know that the complainant was especially

likely to be assaulted by the specific prisoner who eventually committed the assault.” Id.

at 843.

   3. Discussion of Federal Claims

          A. Defendant Christensen

          Defendant Christensen was warden of ISCC when Plaintiff was attacked. There

are no allegations in the Complaint showing that he knew of or personally participated in

the conditions that led to the attack, and it is implausible to assert that the warden of a

prison is involved in every prisoner’s cell assignment. If Christensen merely responded to

Plaintiff’s grievance after the attack, he has no liability, as there was no way for him to

prevent the attack after the fact. Therefore, Plaintiff cannot proceed against him at this

time.

          Should Plaintiff discover facts showing that the warden personally participated in

the failure to protect him before the assault, then Plaintiff may file a motion to amend his

complaint, with a proposed amended complaint that sets forth those allegations. The

standard of law for stating a claim regarding supervisory officials was set forth succinctly

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 6 of 13




in Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). There, the United States Court of

Appeals for the Ninth Circuit clarified that a supervisory defendant may be held liable

under § 1983 if there is “a sufficient causal connection between the supervisor’s wrongful

conduct and the constitutional violation.” Id. at 1207. Allegations sufficient to show a

causal connection include: (1) “setting in motion a series of acts by others”; (2)

“knowingly refus[ing] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failing to act or improperly acting in “the training, supervision, or control of his

subordinates”; (4) “acquiesc[ing] in the constitutional deprivation”; or (5) engaging in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1207-08 (internal quotations and punctuation omitted).

       B. Defendant Sergeant Miller

       Defendant Miller appears to have been the sergeant in charge of Plaintiff’s

housing unit at the time of Plaintiff’s injuries. The Court will liberally construe Plaintiff’s

claim to state an Eighth Amendment failure to protect claim against Sergeant Miller,

based on the implied allegation that Miller reviewed Plaintiff’s and the assailant’s records

and placed them together notwithstanding the information in the assailant’s file that he

posed a danger to Plaintiff. If Miller, in fact, had nothing to do with Plaintiff’s housing

assignment, Plaintiff will have to amend his Complaint to name the persons who did.

       Defendant Miller will be required to disclose the identities of those officers

working in the housing unit where and when Plaintiff was assaulted. At that point,

Plaintiff can amend his Complaint to include their names if he has facts showing that they

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 7 of 13




personally participated in the acts or omissions that led to Plaintiff’s injury. At this time,

Plaintiff may not proceed against unknown and unnamed prison officials, described only

as “et al” in the caption of the Complaint.

   4. Discussion of State Law Claims

       Title 28 U.S.C. § 1367 provides that a district court may exercise supplemental

jurisdiction over state claims when they are “so related” to the federal claims “that they

form part of the same case or controversy under Article III of the United States

Constitution.” In other words, the supplemental jurisdiction power extends to all state and

federal claims ordinarily expected to be tried in one judicial proceeding. United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

       Plaintiff states that Defendants acted negligently in placing him and the assailant

in the same cell. To state a claim for negligence, a plaintiff must provide adequate factual

allegations showing the following: “(1) a duty, recognized by law, requiring the

defendant to conform to a certain standard of conduct; (2) a breach of the defendant’s

duty; (3) a causal connection between the defendant’s conduct and the plaintiff’s injury;

and (4) actual loss or damage.” Nelson v. Anderson Lumber Co., 99 P.3d 1092, 1100

(Idaho Ct. App. 2004). The Court will permit Plaintiff to proceed against Sergeant Miller

under a state law negligence theory on the same facts.

       In addition, Plaintiff will need to provide sufficient evidence that he complied with

the provisions of the Idaho Tort Claims Act (ITCA), Idaho Code § 6-901, et seq., should

Defendants assert that he did not. Idaho Code § 6-905 requires: “All claims against the

state arising under the provisions of this act and all claims against an employee of the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 8 of 13




state for any act or omission of the employee within the course or scope of his

employment shall be presented to and filed with the secretary of state within one hundred

eighty (180) days from the date the claim arose or reasonably should have been

discovered, whichever is later.”

   5. Conclusion

       Plaintiff may proceed against Defendant Miller on Eighth Amendment failure to

protect and state law negligence claims. This Order does not guarantee that any of

Plaintiff’s claims will be successful; it merely finds that one or more is colorable,

meaning that the claims will not be summarily dismissed at this stage. This Order is not

intended to be a final or a comprehensive analysis of Plaintiff’s claims, but it is only a

determination that one or more of Plaintiff’s claims is plausible and should proceed to the

next stage of litigation.

   6. Request for Appointment of Counsel

       Unlike criminal defendants, prisoners and indigents in civil actions have no

constitutional right to counsel unless their physical liberty is at stake. Lassiter v. Dept. of

Social Services, 452 U.S. 18, 25 (1981). Whether a court appoints counsel for indigent

litigants is within the court’s discretion. Wilborn v. Escalderon, 789 F.2d 1328, 1330-31

(9th Cir. 1986); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       Plaintiff asserts that he has no means to investigate the evidence, and that he is

untrained in the law, without an understanding of the technicalities of the law. To date,

Plaintiff has articulated his claims sufficiently. Almost no prisoners have legal training or

access to broad legal resources. Plaintiff’s primary task in this case is to bring forward

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 9 of 13




facts supporting the claims; it is not necessary to provide legal argument or citations. This

Order and any motions for summary judgment contain the elements of the causes of

action. Each element needs factual support. Additional factual support can be obtained

through the disclosure and discovery procedures.

       Defendant has been ordered to voluntarily produce to Plaintiff all relevant

information and documents to which they have access. Plaintiff may draft simple

interrogatories or requests for production to be mailed directly to Defendant’s counsel for

a response from Defendant if Plaintiff believes he needs further information from

Defendant to meet the elements of his case.

       The Court will presently deny the motion for appointment of counsel without

prejudice, but it will consider appointment at a later date if the case appears meritorious

after the Court has had an opportunity to review Defendant’s defenses and the parties’

evidence concerning the facts of the case. Plaintiff should be aware that the federal court

has no authority to require attorneys to represent indigent litigants in civil cases under 28

U.S.C. § 1915(d). Mallard v. U.S. Dist. Court for Southern Dist. of Iowa, 490 U.S. 296,

298 (1989). Rather, when a Court “appoints” an attorney, it can only do so if the attorney

voluntarily accepts the assignment. Id. The Court has no funds to pay for attorney’s fees

in civil matters, such as this one. Therefore, it is often difficult to find attorneys willing to

work on a case without payment. For these reasons, Plaintiff should continue to attempt

to procure his own counsel on a contingency or other basis, if at all possible.

                                           ORDER

       IT IS ORDERED:

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
          Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 10 of 13




1. Plaintiff’s Motion for Appointment of Counsel (contained in the Complaint) is

    DENIED without prejudice. When the Court has additional evidence before it

    regarding the claims, it will revisit this request without the need for Plaintiff to

    file another request.

2. Plaintiff may proceed on the Eighth Amendment claim and state law negligence claim

    against Defendant Sergeant Miller. All other claims against all other Defendants are

    DISMISSED, and all other Defendants are TERMINATED as parties to this action. If

    Plaintiff later discovers facts sufficient to support a claim that has been dismissed,

    Plaintiff may move to amend the complaint to assert such claims. 1

3. Defendant Sergeant Miller shall be allowed to waive service of summons by

    executing, or having counsel execute, the Waiver of Service of Summons as

    provided by Fed. R. Civ. P. 4(d) and returning it to the Court within thirty (30)

    days. If Defendants choose to return the Waiver of Service of Summons, the

    answer or pre-answer motion shall be due in accordance with Rule

    12(a)(1)(A)(ii). Accordingly, the Clerk of Court shall forward a copy of the

    Complaint (Dkt. 2), and a copy of this Order, and a Waiver of Service of

    Summons to the following counsel:

    Mark Kubinski, Deputy Attorney General for the State of Idaho, Idaho Department

    of Corrections, 1299 North Orchard, Ste. 110, Boise, Idaho 83706.


1
  Any amended complaint must contain all of Plaintiff’s allegations in a single pleading; the amended complaint will
replace the original Complaint. Therefore, defendants and claims from the original Complaint that are not included
in the amended complaint will no longer be considered part of this case. See Dist. Idaho Loc. Civ. R. 15.1 (“Any
amendment to a pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to amend.”)

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 11 of 13




4. Should any entity determine that the individuals for whom counsel for the entity was

   served with a waiver are not, in fact, its employees or former employees, or that its

   attorney will not be appearing for the entity or for particular former employees, it

   should file a notice within the CM/ECF system, with a copy mailed to Plaintiff,

   identifying the individuals for whom service will not be waived.

5. If Plaintiff receives a notice from Defendant indicating that service will not be waived

   for an entity or for certain individuals, Plaintiff will have an additional 90 days from

   the date of such notice to file a notice of physical service addresses of the Defendant,

   or claims against them may be dismissed without prejudice without further notice.

6. The parties must follow the deadlines and guidelines in the Standard

   Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases, issued

   with this Order.

7. Any amended pleadings must be submitted, along with a motion to amend,

   within 150 days after entry of this Order.

8. Dispositive motions must be filed no later than 300 days after entry of this

   Order.

9. Each party must ensure that all documents filed with the Court are

   simultaneously served upon the opposing party (through counsel if the party

   has counsel) by first-class mail or via the CM/ECF system, pursuant to Federal

   Rule of Civil Procedure 5. Each party must sign and attach a proper mailing

   certificate to each document filed with the court, showing the manner of



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 12 of 13




   service, date of service, address of service, and name of person upon whom

   service was made.

10. The Court will not consider ex parte requests unless a motion may be heard ex

   parte according to the rules and the motion is clearly identified as requesting an

   ex parte order, pursuant to Local Rule of Civil Practice before the United

   States District Court for the District of Idaho 7.2. (“Ex parte” means that a

   party has provided a document to the court, but that the party did not provide a

   copy of the document to the other party to the litigation.)

11. All Court filings requesting relief or requesting that the Court make a ruling or

   take an action of any kind must be in the form of a pleading or motion, with an

   appropriate caption designating the name of the pleading or motion, served on

   all parties to the litigation, pursuant to Federal Rule of Civil Procedure 7, 10

   and 11, and Local Rules of Civil Practice before the United States District

   Court for the District of Idaho 5.1 and 7.1. The Court will not consider requests

   made in the form of letters.

12. No party may have more than three pending motions before the Court at one

   time, and no party may file a motion on a particular subject matter if that party

   has another motion on the same subject matter currently pending before the

   Court. Motions submitted in violation of this Order may be stricken,

   summarily denied, or returned to the moving party unfiled.

13. Plaintiff must notify the Court immediately if Plaintiff’s address changes.

   Failure to do so may be cause for dismissal of this case without further notice.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
Case 1:19-cv-00504-REB Document 7 Filed 04/30/20 Page 13 of 13
